In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                            No. 07-18-00297-CV


                    IN THE INTEREST OF P.L.G. AND H.M.G., CHILDREN


                               On Appeal from the 100th District Court
                                       Childress County, Texas
                      Trial Court No. 10,713, Honorable Stuart Messer, Presiding

                                             August 28, 2018

                                   MEMORANDUM OPINION
                          Before CAMPBELL and PIRTLE and PARKER, JJ.


        “David” appeals the trial court’s order terminating his parental rights to his children,

“Paul” and “Hailey.”1 Appointed counsel for David has filed an Anders2 brief in support of

a motion to withdraw. Finding no arguable grounds for appeal, we affirm the judgment of

the trial court.




        1 To protect the children’s privacy, we will refer to the appellant father as “David,” the mother of the
children as “Tricia,” the children as “Paul” and “Hailey,” and the intervenor as “Laura.” See TEX. FAM. CODE
ANN. § 109.002(d) (West Supp. 2017); TEX. R. APP. P. 9.8(b). Tricia’s parental rights were also terminated.
Her appeal is pending in cause number 07-18-00206-CV.
        2   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
                                       Background


       In May of 2017, the Texas Department of Family and Protective Services filed its

petition for protection, conservatorship, and termination of the parental rights of David

and Tricia as to their children, nine-year-old Paul and eight-year-old Hailey. The children

were removed after the Department received a report that David and Tricia were using

methamphetamine and marijuana while caring for the children.            David and Tricia

submitted to a drug test requested by the Department and both tested positive for

methamphetamine. There were also concerns about the stability of the home because

neither David nor Tricia was employed and they were in the process of being evicted from

their home. Both parents admitted that they were unable to provide for Paul and Hailey

at the time of the removal.


       The Department developed a service plan for David. According to the plan, David

was required to: abstain from the use of illegal drugs; submit to random drug screens;

complete a substance abuse assessment and follow recommendations; maintain safe,

stable housing; maintain stable, verified employment; take parenting classes; complete a

psychological evaluation; participate in Rational Behavior Training (RBT); attend

individual and couple’s counseling; pay child support; and attend visits with Paul and

Hailey.


       David completed a psychological evaluation, parenting classes, RBT, and a

substance abuse assessment. The substance abuse assessment recommended that he

attend outpatient drug treatment. David began an outpatient drug treatment program but

he did not complete the program. David did not attend individual or couple’s counseling



                                            2
and he failed to pay his court-ordered child support. David’s visitation with Paul and

Hailey was suspended in February of 2018 after he refused to submit to multiple drug

tests. David maintained sporadic contact with the Department throughout the course of

the case. David did not provide proof of employment or maintain stable housing. The

caseworker testified that David and Tricia were living in a small camper trailer at the time

of trial. David failed to appear at the termination trial.


       Paul and Hailey are placed with Laura, their maternal step-grandmother and an

intervenor in the case. Laura has known David for nine years. Laura testified that David

has had a substance abuse problem since he was thirteen years old. According to Laura,

David has been in prison twice, including a year in the federal penitentiary for

manufacturing and selling crystal methamphetamine. David recently told Laura that he

and Tricia were both using crystal methamphetamine.


       Before the Department filed its termination suit, Paul and Hailey frequently stayed

overnight at Laura’s and sometimes they stayed for the weekend. The children are

bonded with Laura and they have asked to remain in her home. Paul has been diagnosed

with autism, oppositional defiant disorder, and attention deficit hyperactivity disorder. He

has had some behavioral issues at school. Laura has worked with the school to address

their concerns about Paul. She also takes Paul to counseling once a week. Paul’s grades

and behavior have significantly improved since he has lived with Laura. Laura plans to

adopt Paul and Hailey.


       The trial court terminated David’s parental rights to Paul and Hailey on the grounds

of endangering conditions, endangering conduct, failure to support, failure to comply with



                                               3
a court order that established actions necessary to retain custody of the children, and

failure to complete a court-ordered substance abuse treatment program. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(D), (E), (F), (O), (P) (West Supp. 2017).3 The court also found

that clear and convincing evidence demonstrated that termination was in the best interest

of Paul and Hailey. See § 161.001(b)(2). The court appointed Laura as the Permanent

Managing Conservator of Paul and Hailey.


                                                    Analysis


          Pursuant to Anders, David’s court-appointed appellate counsel has filed a brief

certifying that she has diligently searched the record and has concluded that the record

reflects no arguably reversible error that would support an appeal. In re Schulman, 252
S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (orig. proceeding); Porter v. Tex. Dep’t of

Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no

pet.) (“[W]hen appointed counsel represents an indigent client in a parental termination

appeal and concludes that there are no non-frivolous issues for appeal, counsel may file

an Anders-type brief”); In re L.J., No. 07-14-00319-CV, 2015 Tex. App. LEXIS 427, at *2-

3 (Tex. App.—Amarillo Jan. 15, 2015, no pet.) (mem. op.) (same).


          Counsel certifies that she has diligently researched the law applicable to the facts

and issues and discusses why, in her professional opinion, the appeal is frivolous. In re

D.A.S., 973 S.W.2d 296, 297 (Tex. 1998) (orig. proceeding). Counsel has complied with

the requirements of Anders by providing a copy of the brief, motion to withdraw, and

appellate record to David, and notifying him of his right to file a pro se response if he


          3   Further references to provisions of the Texas Family Code will be by reference to “section __” or
“§ __.”

                                                        4
desired to do so. Id.; Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); In

re L.V., No. 07-15-00315-CV, 2015 Tex. App. LEXIS 11607, at *2-3 (Tex. App.—Amarillo

Nov. 9, 2015) (order) (per curiam). David has not filed a response.


       Due process requires that termination of parental rights be supported by clear and

convincing evidence. In re E.M.E., 234 S.W.3d 71, 72 (Tex. App.—El Paso 2007, no pet.)

(citing In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002)). This standard falls between the civil

preponderance of the evidence standard and the reasonable doubt standard of criminal

proceedings. Id. at 73. Clear and convincing evidence is that “measure or degree of

proof that will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established.” § 101.007 (West 2014). Reviewing the

legal sufficiency of the evidence supporting parental termination requires us to review “all

the evidence in the light most favorable to the finding to determine whether a reasonable

trier of fact could have formed a firm belief or conviction that its finding was true.” In re

J.F.C., 96 S.W.3d at 266. In a factual sufficiency review, we are to determine whether,

on the entire record, a factfinder could reasonably form a firm conviction or belief about

the truth of the matter on which the movant bore the burden of proof. In re C.H., 89
S.W.3d 17, 28-29 (Tex. 2002); In re T.B.D., 223 S.W.3d 515, 517 (Tex. App.—Amarillo

2006, no pet.).


       By her Anders brief, counsel concludes that reversible error is not present because

sufficient evidence supports termination under subsections (D), (E), (O), and (P). See In

re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In re T.N., 180 S.W.3d 376, 384 (Tex. App.—

Amarillo 2005, no pet.) (only one predicate finding under section 161.001(b)(1) is



                                              5
necessary to support termination when there is also a finding that termination is in a child’s

best interest).


        As in a criminal case, we have independently examined the entire record to

determine whether there is a non-frivolous issue that might support the appeal. See

Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Based on this record, we conclude

that a reasonable factfinder could have formed a firm belief or conviction that sufficient

evidence existed to support at least one ground for termination, and that termination of

David’s parental rights was in Paul and Hailey’s best interest. See In re A.V., 113 S.W.3d

at 362; In re T.N., 180 S.W.3d at 384. After reviewing the record and the Anders brief,

we agree with counsel that there are no plausible grounds for reversal.


        Accordingly, the trial court’s order terminating David’s parental rights to Paul and

Hailey is affirmed.4



                                                                 Judy C. Parker
                                                                    Justice




        4 We call counsel’s attention to the continuing duty of representation through the exhaustion of
proceedings, which may include the filing of a petition for review. Counsel has filed a motion to withdraw,
on which we will take no action. In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).

                                                    6